Morton, J.
It is plain, we think, that the plaintiff was not in the exercise of due care. She attempted to cross the track in front of a car which was a car length or a little more away and which was coming as she testified “ rather fast,” and was struck and knocked down before she got across. She testified, amongst other things, as we understand her testimony, that she thought that she had plenty of timé to get across, and she relied on the motorman slowing or slackening up and she chanced it. She was familiar with the way cars ran in that locality and there was no exigency which compelled her to cross the track as she attempted to do. She “ chanced it ” as she testified^ and as is evident was the case and as many people do under similar circumstances, and though it may be hard for her, she must take the consequences. Stachpole v. Boston Elevated Railway, 193 Mass. 562. Mathes v. Lowell, Lawrence, & Haverhill Street Railway, 177 Mass. 416. It is unnecessary to consider whether there was evidence of negligence on the part of the motorman.

Exceptions overruled.